+++DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Information Disclosure Statement	3
III. Drawings	3
IV. Specification	4
V. Claim Objections	4
VI. Claim Rejections - 35 USC § 112	4
A. Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	4
VII. Claim Rejections - 35 USC § 102	5
A. Claims 1-7, 11, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0115136 (“Katz”).	5
B. Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz as evidenced by US 5,045,285 (“Kolesar”).	9
VIII. Claim Rejections - 35 USC § 103	9
A. Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US 2018/0052136 (“Diao”).	9
B. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of the article by Huang et al entitled “Response diversity and dual response mechanism of organic field-effect transistors with dinitrotoluene vapor” in J. Mater. Chem., 2010, 20, pp. 2644-2650 (“Huang”).	10
C. Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US 4,776,203 (“Jones”).	11
D. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Kolesar.	12
IX. Allowable Subject Matter	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Information Disclosure Statement
The references cited in the PCT international search report by the USPTO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1).  In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

III. Drawings
Fig. 1 objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both “a second semiconductor component 90” and “a second sensor 80” (Instant Specification: p. 10, ¶ 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

IV. Specification
The disclosure is objected to because of the following informalities: 
(1) On p. 10, line 8 of paragraph [0012], the appears that “second output electrode 70” should be “first output electrode 70” because element 120 is the correct second output electrode accompanying the second input electrode 110 on the second sensor 80.  
(2) On p. 10, line 6 of paragraph [0013], the phrase “semiconducting polymer 40 or 90” appears to be incorrect because reference characters 40 and 90 denote the first and second semiconductor components, respectively (Instant Specification: ¶ 12), neither of which includes a semiconductor polymer.  The first 50 and second 100 semiconducting organic compounds, however, may be semiconducting polymers (Instant Specification: pp. 11-12, paragraph [0016]).
Appropriate correction is required.

V. Claim Objections
Claim 20 is objected to because of the following informalities: 
In line 2, replace “ratiomatric” with “ratiometric” for correct spelling.
Appropriate correction is required.

VI. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1, four times recites the limitation “the semiconductor component” in lines 6, 8, 14-15, and 16-17.  The antecedent basis may be considered unclear since the claim 1 also recites each of “a first semiconductor component” and “a second semiconductor component”.
Claims 2-15 are rejected for including the same indefinite features by depending from claim 1.

VII. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-7, 11, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0115136 (“Katz”).
With regard to claim 1, Katz discloses,
1. A ratiometric vapor sensor 100 [¶¶ 26-33, 42, 52], comprising: 
[1] a power source 202(Vdd) [¶¶ 8, 34];
[2a] a first sensor [¶¶ 29-30] electrically connected to the power source 202(Vdd), the first sensor comprising: 
[2b] a first semiconductor component PMOS comprising a vapor-sensitive semiconducting organic compound 122 [¶¶ 32, 45, 49, 52]; 
[2c] a first input electrode 106 electrically connected to the [first] semiconductor component PMOS  [¶¶ 29-30]; and 
[2d] a first output electrode 108 electrically connected to the [first] semiconductor component  [¶¶ 29-30]; 
[3a] a second sensor [¶¶ 29-30] electrically connected to the power source 202(Vdd), the second sensor comprising: 
[3b] a second semiconductor component NMOS comprising a modified vapor-sensitive semiconducting organic compound 124 [e.g. 8-3 NTCDI] including a modifying organic group [R = (CH2)3(CF2)8F; Fig. 7] [¶¶ 32, 40, 45, 49, 52]; 
[3c] a second input electrode 116 electrically connected to the [second] semiconductor component NMOS; and 
[3d] a second output electrode 114 electrically connected to the [second] semiconductor component NMOS; and 
[4] an optional enclosure for the first and second sensors that includes a gap that exposes the semiconductor material so that it can be contacted by a vapor [¶ 50].  
With regard to features [2b] and [3b] of claim 1, specifically the “vapor-sensitive semiconducting organic compound 122” and the “modified vapor-sensitive semiconducting organic compound 124 including a modifying organic group”, respectively, it is noted that the R substituent, i.e. R = (CH2)3(CF2)8F, of the 8-3 NTCDI is an electron-withdrawing group as explained in the Instant Application (Instant Specification: p. 12, ¶ 17) and therefore is consistent with the claimed meaning of “modifying organic group”.  In addition, the PMOS and NMOS transistors had different OSCs (organic semiconductor compounds) as explained in Katz: “8-3NTCDI was evaporated through a shadow mask at a substrate temperature of 100º C. before the p-type material was evaporated onto the same substrate through a different shadow mask.”  (Katz: ¶ 49, penultimate sentence).  As such the other compounds, e.g. CuPc, pentacene, and 6PTTP6 equate to the OSC 122 of the first semiconductor component PMOS (id.).  See also Katz at paragraph [0045] and Figs. 11A-11D showing different OSCs for the PMOS (e.g. CuPc, pentacene, and 6PTTP6) in combination with the NMOS  having the same OSC (i.e. 8-3 NTCDI) (Katz: ¶ 22).
With regard to feature [4] of claim 1, specifically the “optional enclosure”, Katz states that “CMOS inverter sensors were measured in a four-probe vacuum probe station (Janis Research) with a calculated internal volume of 2.6 L attached to a Keithley 4200 semiconductor characterization system” (Katz: ¶ 50) which may be taken as an enclosure, which necessarily allows the gases to contact the sensors in order to generate a response and therefore has a “gap” within the meaning of the Instant Application.
This is all of the features of claim 1. 

With regard to claims 2-7, Katz further discloses,
2. The ratiometric vapor sensor of claim 1, wherein the first PMOS and second NMOS semiconductor components comprise a part of an organic field effect transistor [¶¶ 27, 28, 30].  
3. The ratiometric vapor sensor of claim 1, wherein the modified 124 and unmodified 122 vapor-sensitive semiconducting organic compounds are in contact with a silicon dioxide layer positioned over a silicon layer [as shown in Fig. 1A, wherein the insulator can be silicon dioxide, i.e. “thermally grown oxide” on “silicon wafer”, ¶ 49; in the alternative, the HMDS described in ¶ 49 may be taken as part of the each of the first 122 and second 124 OSC].  
4. The ratiometric vapor sensor of claim 1, wherein the vapor-sensitive semiconducting organic compound 122 is a p-type organic semiconductor [CuPc, pentacene, 6PTTP6 (supra)].  
5. The ratiometric vapor sensor of claim 1, wherein the vapor-sensitive semiconducting organic compound 122 includes an organic group selected from the group consisting of thiophene, phenylene, selenophene, fluorene, naphthalene, ethylene, ethynylene, cyclopentadiene, silacyclopentadiene, benzothiadiazole, benzoxadiazole, diketopyrroleopyrrole, and isoindigo.  
6. The ratiometric vapor sensor of claim 1, wherein the vapor-sensitive semiconducting organic compound 122 is a semiconducting polymer [¶ 39; Fig. 7: PIF-TBT; ¶ 49].  
7. The ratiometric vapor sensor of claim 6, wherein the semiconducting polymer is a thiophene polymer [Fig. 7: PIF-TBT; ¶ 49].  

With regard to claim 11, Katz further discloses,
11. The ratiometric vapor sensor of claim 1, wherein the modifying organic group is an electron-withdrawing substituent selected from the group consisting of nitro, cyano, trifluoromethyl, fluoro, chloro, bromo, iodo, lower alkyl keto, aryl, cycloalkyl keto, aryl keto, lower alkyl ester, cycloalkyl ester, aryl ester, lower alkyl amide, cycloalkylamide, aryl amide, phosphine oxide, alkyl phosphonate, alkyl sulfoxide, and alkyl sulfone substituents.  
Note that the trifluoromethyl or the fluoro substituents of the R substituent, i.e. R = (CH2)3(CF2)8F, of the 8-3 NTCDI may be taken as the electron-withdrawing substituent rather than the entire R substituent.

With regard to claims 16, 18, and 19 Katz discloses,
16. A method of detecting and determining the concentration of a vapor using the ratiometric vapor sensor of claim 1, comprising 
[1] detecting the presence of a vapor if the voltage or current of the first output electrode or the second output electrode changes [¶¶ 42-45; Fig. 10], and 
[2] determining the concentration of a vapor by comparing the voltage or current of the first output electrode with that of the second output electrode to obtain a ratio [¶¶ 42-45; Fig. 10], 
[3] wherein the ratio is proportional to the concentration of the vapor [¶¶ 42-45; Fig. 10].  
18. The method of claim 16, wherein the vapor-sensitive semiconducting organic compound 122 of the ratiometric vapor sensor is a semiconducting polymer [¶ 39; Fig. 7: PIF-TBT; ¶ 49].  
19. The method of claim 18, wherein the semiconducting polymer is a thiophene polymer [Fig. 7: PIF-TBT; ¶ 49].  
 
B. Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz as evidenced by US 5,045,285 (“Kolesar”).
Claim 9 reads,
9. The ratiometric vapor sensor of claim 1, wherein the vapor-sensitive semiconducting organic compound is sensitive to nitrogen dioxide.  
The prior art of Katz, as explained above, discloses each of the features of claim 1. 
Katz does not mention that the vapor-sensitive semiconducting organic compound 122 is sensitive to nitrogen dioxide.  However, at least CuPc is inherently sensitive to NO2, as evidenced by Kolesar (col. 5, lines 25-66—especially lines 61-66).

VIII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US 2018/0052136 (“Diao”).
Claim 8 reads,
8. The ratiometric vapor sensor of claim 1, wherein the first and second semiconductor components include a porogen.  
The prior art of Katz, as explained above, discloses each of the features of claim 1. 
Katz does not disclose that the first PMOS and second NMOS semiconductor components include a porogen.
Diao, like Katz, teaches an OFET gas sensor (fore e.g. ammonia) including a vapor-sensitive OSC (Diao: Fig. 1A; ¶¶ 15, 16, 29-31).  Diao further teaches that the semiconductor component includes a porogen (Diao: ¶¶ 21, 96, 120, 126) to produce pores in the vapor-sensitive OSC layer (Diao: abstract, ¶¶ 22, 29-31) in order to enhance reactivity towards VOC such as ammonia (Diao: abstract ¶¶ 6, 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a porogen in the first and second semiconductor components of the sensor in Katz in order to enhance the enhance reactivity towards the gaseous analyte components, as taught in Diao.  As such, Diao may be seen as an improvement to Katz in this regard.
Claim 15 reads,
15. The ratiometric vapor sensor of claim 1, wherein the sensor is a wearable sensor.
Katz does not mention that the sensor is “wearable”.
Diao further teaches that OFET gas sensors can beneficially be wearable to be used for “VOC detection for personalized health and environmental monitoring” (Diao: ¶ 4).  (See also ¶¶ 135 and 142).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the sensor of Katz wearable, in order to be used for “VOC detection for personalized health and environmental monitoring”, as taught in Diao.

B. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of the article by Huang et al entitled “Response diversity and dual response mechanism of organic field-effect transistors with dinitrotoluene vapor” in J. Mater. Chem., 2010, 20, pp. 2644-2650 (“Huang”).
Claim 10 reads,
10. The ratiometric vapor sensor of claim 1, wherein the modifying organic group is an electron-donating substituent selected from the group consisting of alkylamino, cycloalkylamino, arylamino, alkoxy, cycloalkoxy, aryloxy, alkylthio, cycloalkylthio, arylthio, alkylseleno, cycloalkylseleno, and arylseleno substituents.  
The prior art of Katz, as explained above, discloses each of the features of claim 1. 
Katz uses 6PTTP6 as the first OSC 122 in the ratiometric sensor (supra).  Katz does not teach a modified derivative of 6PTTP6 as the second OSC 124.
Huang, provided in the IDS filed 10/05/2020 and sharing at least one author/inventor with the Instant Application, discloses a vapor sensor wherein the OSC may be 6PTTP6 or a modified version of 6PTTP6, specifically an alkoxy-modified 6PTTP6 known as HO6OPT, which shows greater sensitivity to DNT (dinitrotoluene) than using 6PTTP6 (Huang: p. 2648).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the alkoxy-modified 6PTTP6 known as HO6OPT as the second OSC 124 in the ratiometric sensor in Katz, in order to provide a DNT gas sensor having greater sensitivity to DNT than using the 6PTTP6 used in Katz.  As such, Huang may be seen as an improvement to Katz in this regard.  (See MPEP 2143.)
So modified, the sensor of Katz/Huang includes the alkoxy electron-donating substituent on the second OSC 124, as required by claim 10.

C. Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US 4,776,203 (“Jones”).
Claims 13, 14, and 21 read,
13. The ratiometric vapor sensor of claim 1, wherein the sensor comprises a display.  
14. The ratiometric vapor sensor of claim 1, wherein the sensor comprises an alarm.  
21. The method of claim 16, wherein the ratiometric vapor sensor includes an alarm that is activated if the concentration of the vapor is above a predetermined value.
The prior art of Katz, as explained above, discloses each of the features of claims 1 and 16. 
Katz does not mention that the sensor has either a display or an alarm, although the broadest reasonable interpretation of a display would be suggested by the data shown in 20050274954 (“”)Fig. 10.
Jones, like Katz, teaches an FET gas sensor.  Jones further teaches that the sensor includes and output which “may be a display, in analog or digital form, of the amount of a specific gas detected and/or it may be a printer or plotter and/or an alarm to give an audible and/or visible warning if the concentration of a gas falls to an undesirable level or if the concentration of a gas rises above a certain set threshold level” (Jones: col. 1, lines 13-19; emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an alarm and/or a display in the sensor device of Jones, in order to alert the user to the quantity of gas detected or to give an audible and/or visible warning if the concentration of a gas falls to an undesirable level or if the concentration of a gas rises above a certain set threshold level.  As such, Jones may be seen as an improvement to the sensor or Katz in this regard.  (See MPEP 2143.)

D. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Kolesar.
Claim 17 reads,
17. The method of claim 16, wherein the vapor is nitrogen dioxide vapor.  
The prior art of Katz, as explained above, discloses each of the features of claim 16. 
Katz does not disclose that the process of determining the concentration of NO2.
As explained above Kolesar explains that CuPc is sensitive to NO2, thereby showing that the sensor in Katz, including CuPc as the OSC 122 of the first semiconductor component PMOS, is inherently capable of determining the concentration of NO2.  In addition, Kolesar makes a gas sensor including CuPc for monitoring NO2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the concentration of NO2 in the sensor of Katz because Kolesar teaches that NO2 can be monitored using a sensor including a CuPc film that is specifically sensitive to NO2. 

IX. Allowable Subject Matter
Claims 22 and 23 are allowed.  Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 12, 20, and 22 read,
12. The ratiometric vapor sensor of claim 1, wherein the vapor-sensitive semiconducting organic compound is poly(bisdodecylquaterthiophene) (PQT 12) and the modified vapor-sensitive semiconducting organic compound is poly(bisdodecylthioquaterthiophene) (PQTS 12).  
20. The method of claim 16, wherein the vapor-sensitive semiconducting organic compound of the ratiomatric vapor sensor is poly(bisdodecylquaterthiophene) (PQT12) and the modified vapor-sensitive semiconducting organic compound of the ratiometric vapor sensor is poly(bisdodecylthioquaterthiophene) (PQTS 12).  
22. A vapor-sensitive sensor, comprising:
[1] a power source; 
[2] a vapor-sensitive semiconductor component electrically connected to the power source, the semiconducting component comprising poly(bisdodecylthioquaterthiophene) (PQTS 12); 
[3] an input electrode electrically connected to the semiconductor component; and 
[4] an output electrode electrically connected to the semiconductor component;
[5] a gap in a surface of the sensor that exposes the PQTS 12 so that it can be contacted by a vapor.  
The closest prior art directed to a vapor sensor including PQTS 12 is US 2013/0161599 or equally US 8,772,764, which shares at least one common inventor (Howard Elan Katz) with the Instant Application.  These publications disclose an OFET gas sensor including a vapor-sensitive OSC of PCT 12 or PCT 12 blended with an electron-donating polymer (e.g. 2013/0161599 at ¶ 57).
Thus, the prior art does not reasonably teach or suggest --in the context of the claims-- the feature “a vapor-sensitive semiconductor component … the semiconducting component comprising poly(bisdodecylthioquaterthiophene) (PQTS 12)”.
Claims 23 depends from claim 22 and, while a statement of intended use of the sensor of claim 22 that fails to have patentable weight for failing to expressly or implicitly require a structure other than those in claim 22, is allowed for including the allowable feature of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814